SOFTWARE AND CONSULTING SHARED SERVICES AGREEMENT




THIS SOFTWARE AND CONSULTING SHARED SERVICES AGREEMENT (the AAgreement@),
effective as of  February 13, 2006, (the AEffective Date@) is made by and
between INLAND COMPUTER SERVICES, INC, an Illinois corporation, (AICS@), INLAND
RETAIL REAL ESTATE TRUST, INC., a Maryland corporation, (AIRRETI@), INLAND
WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation, (AIWEST@),
INLAND REAL ESTATE CORPORATION, a Maryland corporation, , (AIREC@), INLAND
AMERICAN REAL ESTATE TRUST, INC., a Maryland corporation, (AIARE@), (IRRETI,
IWEST, IREC AND IARE are sometimes hereinafter collectively referred to as the
AREITS@ and individually as a AREIT@), Inland HOLDCO Management LLC, a Delaware
LLC (AIHM@) and Inland American HOLDCO Management LLC, a Delaware limited
liability company (AIAHM@ and together with IHM sometimes hereinafter
collectively referred to as the AManagement Companies@ and individually as a
AManagement Company@).




RECITALS




            A.

Under existing Computer Services Agreements with either the REITS or the
Business Advisors to the REITS, ICS provides computer, software, data processing
and related information technology services to the REITS (AStandard
Agreements@). To accommodate the need of the REITS to develop a Acore@ system
for lease management and financial accounting business functions, and to
substantially reduce the costs to the REITS of each REIT having its own core
system, ICS, at the request of the REITS entered into that certain End User
License Agreement No. P-2005-166 with CD Group, Inc. (ACD Group@) as of February
13, 2006, including the Order Form, the exhibits and a side letter thereto
(collectively hereinafter, the AEULA@), whereby, among other things, CD Group,
as an authorized sublicensor of Oracle USA (AOracle@) (i) granted ICS, as a
licensee, a nonexclusive, perpetual, license to make, run, access and use
certain ASoftware@, and AThird Party Software@ (as defined in the EULA and
collectively, ACovered Software@), and (ii) agreed to provide certain ASupport
Services@ (as defined in the EULA) all as more particularly set forth in the
EULA. To assist in the overall planning, installation, design, implementation
and roll out of the core system, ICS, with the consent of the REITS retained
Real Foundations, Inc. (AReal Foundations@) as a consultant under the terms of
that certain Statement of Work Agreement dated January 27, 2006 (AConsulting
Agreement).




B.

The Management Companies, either directly or indirectly through affiliates,
provide property management services to some of the REITS including financial
and reporting data that the REITS require be produced using the Covered
Software.

C.

The approximate initial implementation cost of the EULA, together with required
hardware to run the Covered Software programs is $2,400,000.00 and the
anticipated cost of the Consulting Agreement is approximately $2,600,000.00. The
final costs will not be determined until final implementation of the Covered
Software. In addition, there is an annual charge for the Support Services to be
provided by Oracle. The REITS acknowledge that it is in their best economic and
operational interest to have a single licensee, ICS, be the prime licensee under
EULA and that ICS would not have entered into the EULA and the Consulting
Agreement and acquired the required hardware except at the request and direction
of the REITS, notwithstanding ICS= incidental provision of Covered Software and
Support Services to the ABeneficiaries@ (as defined in the EULA) under the EULA,
a number of which Beneficiaries provide services to the REITS and which the
REITS benefit from having such Beneficiaries running data on the Covered
Software. In the absence of a single licensor, each REIT would had to have
acquired separate software licenses, purchase hardware, employ consultants,
purchase separate maintenance agreements and hire additional employees.
Accordingly, the REITS recognize that they are responsible for the cost of the
Covered Software and required hardware, the Support Services costs, the
Consulting Agreement costs, the costs of ancillary software and consulting
services (“Ancillary Software and Services” and agreements entered into in
connection therewith, “Ancillary Agreements”), the costs of future software and
required hardware upgrades and replacements, as approved from time to time by
the REITS as hereinafter provided, and the cost of services of ICS provided or
incurred in connection with the implementation of the Covered Software,
installation of the required hardware, and interacting with Real Foundations
under the Consulting Agreement and providers of Ancillary Software and Services,
and attorneys= fees incurred by ICS in connection with the negotiation of the
EULA, the Consulting Agreement and the Ancillary Agreements.




D.

The REITS and the Management Companies desire to (i) use the Covered Software
and required hardware and (ii) receive the Support Services from Oracle and CD
Group pursuant to the EULA.




E.

ICS, the REITS and the Management Companies wish to set forth their
understanding and agreement with respect to the EULA, the Covered Software, the
Support Services and the costs to be paid by the parties hereto and other
matters relating thereto, all as hereinafter provided.




NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the costs to be paid and for other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree for
themselves and their respective successors and assigns, as follows.




1.

Incorporation of Recitals and Definition of Terms.   The foregoing Recitals are
hereby incorporated into the body of this Agreement as if the same had been set
forth herein in their entirety.  Capitalized but not otherwise defined terms
used in this Agreement shall have the meaning ascribed to them as set forth in
the EULA.




2.

Grant of Rights and Obligations under EULA.   The REITS and the Management
Companies are Beneficiaries as set forth in the EULA, and as such, among other
things: (i) are authorized users of the Covered Software and may use the Covered
Software solely to process their data; (ii) are authorized to receive, and shall
receive (either directly or indirectly through ICS, at ICS= discretion) the
Support Services; (iii) shall receive processing services provided by ICS on
behalf of the Beneficiaries or may provide their own processing services; and
(iv) agree to be severally bound to the terms of the EULA including without
limitation, Article 2 (Limitations on License), Article 5 (Title and
Protection), Article 10 (Nondisclosure Obligations) and Article 12 (Assignment)
of the EULA (hereinafter collectively the AEULA Limitations@), all as though
they were parties to the EULA.  It is agreed and acknowledged that there shall
be no joint liability among the REITS and the Management Companies, or any of
them, with respect to the EULA.  Each REIT and each Management Company, to the
extent they are users of the Covered Software and receive Support Services,
shall be severally bound to the EULA Limitations, and shall be severally bound
to the economic terms of the EULA, only as set forth in this Agreement.  




3.

Performance of Services.




(a)

As Services, as defined in and to be provided under the terms of the Standard
Agreements, ICS shall perform, or shall direct CD Group or Oracle to perform,
the Support Services for the REITS and the Management Companies pursuant to the
EULA.  




(b)  

In the event of a breach of the EULA by CD Group, or by Oracle, ICS shall direct
the entity in breach to cure such breach, and in the event the entity in breach
promptly fails to cure such breach, ICS shall be obligated to enforce the terms
of the EULA against the breaching entity as provided in the EULA.




(c)

 ICS shall not terminate the EULA pursuant to section 7.2 of the EULA without
the express prior written consent of a majority of the REITS then parties to
this Agreement.




(d)

Anything contained in this Agreement to the contrary notwithstanding, ICS shall
have no obligation to provide any services under this Agreement beyond those to
be provided by CD Group and Oracle under the EULA and all services under this
Agreement shall be subject to the limitations set forth in Article 8 (Limited
Warranty) of the EULA.




4.

Payment of Fees.




(a)

Together, the four REITS are to pay 100% of the total fees charged for the
Covered Software, and the required hardware, and for the Consulting Agreement,
each REIT to pay 25% of such costs. Charges for these costs will be billed
monthly, on an ongoing basis, as the Covered Software is implemented and
required hardware is purchased, and as charges under the Consulting Agreement
are incurred. Payments by the REITS for the foregoing charges are to be paid not
more than ten (10) days after the billings therefor are issued by ICS to the
REITS. Upon receipt of payment from the REITS, ICS will pay CD Group, Oracle and
Real Foundations. Each REIT is required to pay its 25% share of the foregoing
fees in full as and when invoiced therefor, whether or not it continues to be a
party under this Agreement.




(b)

Those REITS that continue to be parties to this Agreement, shall equally share
80% of the annual billings for Support Services, payment to be made upon receipt
of invoice therefor. ICS shall be responsible for the remaining 20% which ICS
shall collect from other Beneficiaries using the Covered Software and Support
Services.




(c)

In connection with the consideration of the purchase of the Covered Software and
required hardware, the Support Services and the services to be provided under
the Consulting Agreement, a steering committee was formed by the REITS and ICS
(ASteering Committee@). The Steering Committee is presently composed of the
CFO=s of the REITS, the President of ICS, the COO of IRRETI and the President of
Inland Real Estate Investment Corporation, the parent of the past or present
business advisors to the REITS. The Steering Committee will be responsible for
evaluating and recommending to the REITS future software and hardware upgrades
and replacements and future Support Services. Upon the vote of a majority of the
REITS that are then parties to this Agreement future software and hardware
upgrades and replacements and Support Services will be purchased with the costs
thereof equally shared by the REITS that are obligated for payments under this
Agreement to be paid upon receipt of invoices therefor. In the event there is a
tie vote, then the deadlock will be resolved through binding arbitration
conducted in accordance with the rules and procedures of the American
Arbitration Association.




(d)

Those REITS that continue to be parties to this Agreement shall equally share
the costs of ICS provided in connection with the implementation of the Covered
Software and ancillary software, installation of the required hardware, and
interacting with Real Foundations under the Consulting Agreement and service
providers under the Ancillary Agreements. These costs shall be billed at ICS=
rates set forth in the Standard Agreements and paid when due under the terms of
the Standard Agreements.




5.

Representations and Warranties.




(a)  

Each of the REITS and the Management Companies represents and warrants to the
other parties to this Agreement (i) it has the power to enter into and perform
this Agreement; (ii) the execution of this Agreement has been duly authorized by
all necessary action by such REIT or Management Company; (iii) this Agreement
constitutes valid and binding obligations of such REIT or Management Company
enforceable in accordance with its terms; and (iv) neither the execution or
delivery of this Agreement nor the consummation of the transactions contemplated
by this Agreement would constitute a default or violation of such REIT=s or
Management Company=s organizational documents, or any license, lease, franchise,
mortgage, instrument, or other agreement.




(b)

ICS represents and warrants to the other parties to this Agreement (i) it has
the power to enter into and perform the EULA; (ii) The execution of the EULA has
been duly authorized by all necessary action by ICS; (iii) the EULA constitutes
valid and binding obligations of ICS enforceable in accordance with its terms;
and (iv) neither the execution or delivery of the EULA nor the consummation of
the transactions contemplated by it would constitute a default or violation of
ICS= organizational documents, or any license, lease, franchise, mortgage,
instrument, or other agreement.




6.

Term, Withdrawal and Termination.




(a)

This Agreement shall remain in effect perpetually unless and until terminated as
hereinafter provided.




            (b)    Upon not less than ninety (90) days prior written notice to
ICS specifying the withdrawal date (AWithdrawal Date@), any REIT or Management
Company (AWithdrawing Company@) may withdraw from this Agreement at any time,
provided, however, if a REIT shall withdraw from this Agreement prior to the
fifth (5th) anniversary of the date of this Agreement the following conditions
shall apply:




(i) if a REIT shall elect to withdraw from this Agreement after a Change of
Control of the REIT has occurred, the REIT shall continue to be responsible for
the payment of: (A) any unpaid portion of its 25% share of the cost of: (1) the
Covered Software and related hardware, (2) the cost of the Consulting Agreement,
(3) Ancillary Software and Services and (4) services provided by ICS under
Section 4(d); and (B) its 25% share of the cost of: (1) Support Services
incurred through the third (3rd) anniversary of the date of this Agreement and
(2) future software and hardware upgrades and replacements contracted for  prior
to the date of the Change of Control.




(ii)  if a REIT shall elect to withdraw from this Agreement without a Change of
Control of the REIT having occurred, the REIT shall continue to be responsible
for the payment of: (A) any unpaid portion of its 25% share of the cost of: (1)
the Covered Software and related hardware, (2) the cost of the Consulting
Agreement, (3) Ancillary Software and Services and (4) services provided by ICS
under Section 4 (d); (B) its 25% share of the cost of: (1) Support Services
incurred through the third (3rd) anniversary of the date of this Agreement and
(2) future software and hardware upgrades and replacements incurred through the
third (3rd) anniversary of the date of this Agreement; and (C) its equal share
(based on the number of REITS that are parties to this Agreement from time to
time after the third (3rd) anniversary of the date of this Agreement) of (1)
Support Services incurred after the third (3rd) anniversary of the date of this
Agreement through the fifth (5th) anniversary of the date of this Agreement and
(2) future software and hardware upgrades and replacements and Support Services
incurred after the third (3rd) anniversary of the date of this Agreement through
the fifth (5th) anniversary of the date of this Agreement.




(c)  In the event of a withdrawal, the Withdrawing Company shall work with ICS
to disengage from access to the Covered Software, return and/or destroy all
access codes to the Covered Software and undertake such other disengagement
actions as directed by ICS and as may be required under the terms of the EULA.
Such disengagement shall be at the sole cost of the Withdrawing Company. Upon
the Withdrawal Date, the Withdrawing Company shall no longer be a party to this
Agreement and shall no longer be a Beneficiary; provided, however, the terms of
Sections 7, Indemnities and 8, Confidentiality, of this Agreement, the terms of
Section 10 of the EULA and all fees and charges due to be paid under this
Agreement shall remain continuing obligations of the Withdrawing Company and
enforceable by ICS and/or by Oracle with all costs of enforcement, including
attorneys= fees and disbursements to be paid by the Withdrawing Company. On or
before the Withdrawal Date the Withdrawing Company shall pay ICS in full the
amount of all fees and charges then due hereunder. No Withdrawing Company shall
receive any credit or refund for any payments made or to be made under this
Agreement, including without limitation, payments made against the costs of the
Covered Software and required hardware, the Consulting Agreement, Support
Services or ICS costs. AChange of Control means: (i) a sale of 80% of more of a
party=s assets, (ii) a transfer of 51% or more of a party=s outstanding stock
within a 12 month period or (iii) a change of more than 50% of a party=s
directors within a 12 month period.




(d)

 This Agreement shall be terminated without cause, upon:




(i)

The written agreement of a majority of the REITS that are then parties to this
Agreement; or,

 

(ii)

Termination of the EULA pursuant to Section 7.2 of  the EULA, provided that if
ICS terminates the EULA, a majority of the REITS then parties to this Agreement
shall have consented to such termination in writing, in advance.




7.

Confidentiality.  




(a)

Each of the REITS and each of the Management Companies is hereby deemed to be
both a ADiscloser@ and a ARecipient@ under Section 10.1 (a) of the EULA as such
terms are defined in Section 10.1 (c) and (d) of the EULA, and as such agree to
be bound, and act under this Agreement, by the terms of Sections 10.2 through
10.6, inclusive of the EULA as pertains to the Confidential Information
described in said Section 10.1 (a); said Sections 10.1 (a), (c) and (d) and
Sections 10.2 through 10.6, inclusive of the EULA being incorporated herein by
reference thereto as if they were set forth herein verbatim.




(b)

During the term of this Agreement, the REITS and the Management Companies (each
a AProtected Party@) may disclose to ICS certain non-public confidential
information (the AConfidential Information@). Accordingly,




    

(i)

ICS agrees that it will not disclose any of the Confidential Information of any
Protected Party to any other parties hereto or to any third party, except CD
Group, Oracle and/or Real Foundations as may be required to implement the
Covered Software and required hardware, without the prior consent of the
Protected Party; provided, however, in the event ICS is requested in any
judicial or governmental proceedings to disclose any Confidential Information,
it will give the Protected Party prompt notice of such request so the Protected
Party may seek an appropriate protective order.  If, in the absence of a
protective order, ICS is nonetheless compelled to disclose any of the
Confidential Information, ICS may disclose such information in such proceeding
without liability hereunder.  




(ii)

The foregoing restrictions with respect to Confidential Information shall not
apply to any information which ICS can demonstrate (i) is or becomes generally
available to the public other than as a result of a disclosure by ICS, (ii) was
available to ICS on a non-confidential basis prior to its disclosure by the
Protected Party, or (iii) becomes available to ICS on a non-confidential basis
from a source other than the Protected Party, which source was not itself bound
by a confidentiality agreement.




(iii)

In the event of any unpermitted disclosure by ICS of any Confidential
Information of a Protected Party, the Protected Party=s sole remedy shall be
injunctive relief as a remedy for any such wrongful disclosure, it being
expressly agreed that ICS shall not be liable for any money damages, or loss of
profits, direct, indirect, consequential, incidental or otherwise.




8.

Default.




(a)

 Default by ICS. A failure by ICS to fulfill its obligations under the EULA or
under this Agreement, that is not cured within ten (10) days after receipt by
ICS of a written notice from a REIT alleging such failure, shall constitute a
breach of this Agreement by ICS. In such event, the sole remedies of the REITS
and the Management Companies shall be (i) specific enforcement of ICS=
obligations under this Agreement or (ii) to direct that ICS assign its interest
in the EULA to the REITS, as permitted under Section 12.1 of the EULA, and ICS’
interests in the Consulting Agreement and the Ancillary Agreements; provided,
however, that no such actions may be taken except upon the consent of a majority
of the REITS then parties to this Agreement. ICS shall not be liable to the
REITS or to the Management Companies for any money damages, or loss of profits,
direct, indirect, consequential, incidental or otherwise. Neither the REITS nor
the Management Companies shall be deemed assignees or successors in interest to
ICS as to the EULA or the Consulting Agreement or the Ancillary Agreements nor
be deemed in privity of contract with CD Group or Oracle as to the EULA, or Real
Foundations as to the Consulting Agreement, or the providers under the Ancillary
Agreements, except as expressly provided for herein. Anything contained in this
Agreement to the contrary notwithstanding, ICS shall have no liability to any
other party to this Agreement beyond the limitations of liability of the parties
to the EULA set forth in Section 9 (Limitation of Liability) in the EULA.

(b)

Default by a REIT.  In the event a REIT shall fail to timely make a payment of
any fees or charges due ICS as provided in this Agreement or shall violate any
of the EULA Limitations or any terms of this Agreement, such REIT shall be in
breach of this Agreement.  In such event (i) ICS and/or the non-defaulting
REITS, may pursue the defaulting REIT for the amount of the outstanding amount
due and for future liquidated amounts due under this Agreement (which are hereby
deemed accelerated by reason of default in payment hereunder) and costs of
collection, including reasonable attorneys’ fees and disbursements, by judicial
process or otherwise and/or (ii)  ICS may terminate such REIT=s rights (but not
its obligations) as a Beneficiary under the EULA, and may also terminate such
REIT=s rights to use the Covered Software and to receive Support Services under
this Agreement; provided that ICS shall permit such REIT a ten (10) day period
to cure such breach so long as it would not result in a termination of the EULA.
 Whether the breach has been cured shall be determined by the Steering Committee
in its reasonable, but sole, discretion. In the event ICS is assessed any
damages under the terms of the EULA as a result of such REIT=s breach of the
EULA Limitations, such REIT shall reimburse ICS in the full amount of such
damages together with all costs incurred by ICS in connection with such breach.
Each REIT hereby indemnifies each of the other REITS for all payments due under
this Agreement.




(c)

Default by a Management Company. In the event a Management Company shall violate
any of the EULA Limitations, such Management Company shall be in breach of this
Agreement. In such event ICS may terminate such Management Company=s rights (but
not its obligations) as a Beneficiary under the EULA, and may also terminate
such Management Company=s rights to use the Covered Software and to receive
Support Services under this Agreement; provided that ICS shall permit such
Management Company a ten (10) day period to cure such breach so long as it would
not result in a termination of the EULA.  Whether the breach has been cured
shall be determined by the Steering Committee in its reasonable, but sole,
discretion. In the event ICS is assessed any damages under the terms of the EULA
as a result of such Management Company=s breach of the EULA Limitations, such
Management Company shall reimburse ICS in the full amount of such damages
together with all costs incurred by ICS in connection with such breach.




9.

Miscellaneous Provisions.  




(a)

Notices.   All notices, requests or demands to be given under this Agreement
from one party to the other (collectively, ANotices@) shall be in writing and
shall be given by personal delivery, facsimile or by overnight courier service
for next Business Day delivery (or Saturday delivery, if desired) at the other
party=s address set forth below.  Notices given by personal delivery (i.e. by
the sending party or a messenger) shall be deemed given on the date of delivery
and Notices given by overnight courier shall be deemed given upon deposit with
the overnight courier service.  If any party=s address is a business, receipt by
a receptionist, or by any person in the employ of such party, shall be deemed
actual receipt by the party of Notices.  The term, Business Day, means any day
other than Saturday, Sunday or any other day on which state banks are required
or are authorized to be closed in Chicago, Illinois.  Notices may be issued by
an attorney for party and in such case such Notices shall be deemed given by
such party.  The parties= addresses are as follows:




(i)

If to ICS:

Inland Computer Services, Inc.

2901 Butterfield Road

Oak Brook, IL 60523

Attention: R. Kurt Huddleston

Facsimile: (630) 218-4917




(ii)

If to IRRETI:

Inland Retail Real Estate Trust, Inc.

2905 Butterfield Road

Oak Brook, Illinois  60523

Attention: James Kleifges

Facsimile: (630) 645-7246




(iii)

If to IWEST:

Inland Western Retail Real Estate Trust, Inc.

2907 Butterfield Road

Oak Brook, Illinois  60523

Attention: Steven P. Grimes

Facsimile: (630)




(iv)

If to IREC:

Inland Real Estate Corporation.

2905 Butterfield Road

Oak Brook, Illinois  60523

Attention: Brett Brown

Facsimile: (630) 218-7357




(v)

If to IARE:

Inland American Real Estate Trust, Inc.

2901 Butterfield Road

Oak Brook, Illinois  60523

Attention: Lori Foust

Facsimile: (630)




(vi)

If to: IHM:

Inland HOLDCO Management LLC

2907 Butterfield Road

Oak Brook, Illinois  60523

Attention: Robert M. Barg

Facsimile: (630) 218- 4928




(vii)

If to: IAHM:

Inland American HOLDCO Management LLC

2907 Butterfield Road

Oak Brook, Illinois  60523

Attention: Robert M. Barg

Facsimile: (630) 218- 4928




A party=s address for notice may be changed from time to time by notice given to
the other party in the manner herein provided for giving notice.




(b)

Prohibited Assignments.  No REIT or Management Company shall be permitted to
assign any of its rights or obligations under this Agreement without the prior
written consent of ICS first had and obtained, which ICS may withhold in its
discretion, and in no event shall any assignment be made in violation of the
EULA.




(c)

Binding Effect.  This Agreement shall be binding upon, and inure to the benefit
of, the successors and permitted assigns, if any, of each party hereto.




(d)

Governing Law; Jurisdiction.  This Agreement shall be subject to and governed by
the internal laws of the State of Illinois, without regard to principles of
choice of law.   The parties each agree that all disputes arising hereunder
shall be tried in the federal and state courts located in DuPage County, State
of Illinois, and each party hereby agrees to submit to the exclusive
jurisdiction of such courts.




(e)

Waiver.   Any party=s failure to exercise any right under this Agreement shall
not constitute a waiver of any other terms or conditions of this Agreement with
respect to any other or subsequent breach, or a waiver by such party of its
right at any time thereafter to require exact and strict compliance with the
terms of this Agreement.




(f)

Independent Contractors.   The parties acknowledge and agree that they are
dealing with each other hereunder as independent contractors. Nothing contained
in the Agreement shall be interpreted as constituting either party the joint
venturer or partner of another party or as conferring upon any party the power
or authority to bind the other party in any transaction with third parties,
except as may be otherwise provided in this Agreement.




(g)

Entire Agreement.  This Agreement constitutes the entire agreement between the
parties and contains all of the terms and conditions of the agreement between
the parties with respect to the subject matter hereof, or thereof.  This
Agreement supersedes any and all other agreements, whether oral or written,
between the parties hereto, and thereto, with respect to the subject matter
hereof, or thereof.  No change or modification of this Agreement shall be valid
unless the same shall be in writing and signed by the parties hereto.




(h)

Severability.   If any provisions of this Agreement, or the application of any
such provisions to the parties hereto, shall be held by a court of competent
jurisdiction to be unlawful or unenforceable, or if Oracle shall deem any
provisions of this Agreement violate the terms of the EULA, then the remaining
provisions of this Agreement shall nevertheless be valid, enforceable and shall
remain in full force and effect, and shall not be affected, impaired or
invalidated in any manner.




(j)

Headings.   The headings in this Agreement are inserted for convenience only and
are not to be considered in the interpretation or construction of the provisions
hereof.




(k)

Further Assurance.   Each party to this Agreement agrees to execute and deliver
any and all documents, and to perform any and all further acts, that may be
reasonably necessary to carry out the provisions of this Agreement and the
transactions contemplated hereby.




(l)

Counterparts. This Agreement may be executed in any number of counterparts, each
of which shall be deemed to be an original and all of which together shall be
deemed to be one and the same instrument.  Facsimile signatures shall be deemed
original signatures.







[SIGNATURES APPEAR ON THE FOLLOWING PAGES]





























































































WHEREFORE, the parties hereto have executed this Software and Consulting Shared
Services Agreement as of the day and year first above written.




INLAND COMPUTER SERVICES, INC., an

Illinois corporation




By: _____________________________________

Name: R. Kurt Huddleston

Title: President




INLAND RETAIL REAL ESTATE TRUST, INC.,




a Maryland corporation




By: _____________________________________

Name: James Kleifges

Title: Chief Financial Officer and Vice President




INLAND WESTERN RETAIL REAL ESTATE TRUST, INC., a Maryland corporation




By: _____________________________________

Name: Steven P. Grimes

Title: Principal Financial Officer and Treasurer




INLAND REAL ESTATE CORPORATION, a Maryland

corporation




By: _____________________________________

Name: Brett Brown

Title: Vice President and Chief Financial Officer




INLAND AMERICAN REAL ESTATE TRUST, INC.,

a Maryland corporation




By: _____________________________________

Name: Lori Foust

Title: Treasurer and Principal Accounting Officer




INLAND HOLDCO MANAGEMENT LLC, a Delaware limited liability company




By: _____________________________________

Name: Robert M. Barg

Title: Senior Vice President




INLAND AMERICAN HOLDCO MANAGEMENT LLC, a Delaware limited liability company




By: _____________________________________

Name: Robert M. Barg

Title: Senior Vice President







  
























